In re: Joaquin Couto, Individually and as duly qualified natural tutor of Maria Defantima Couto, Maria Desgracis Couto and Emmual Christan Couto applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 319 So.2d 518.
Writ granted. This case is remanded to the court of appeal for a decision on the merits. See Gonzales v. Xerox Corp., 320 So.2d 163, decided by this Court, October 1, 1975.
DIXON, J., dissents, and is of the opinion Gonzales v. Zerox is erroneous.